UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	June 30, 2011 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 6/30/11 (Unaudited) CORPORATE BONDS AND NOTES (31.3%) (a) Principal amount Value Basic materials (2.5%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $215,000 $214,463 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 177,000 185,850 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 105,000 89,775 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 270,000 284,850 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 189,163 Chemtura Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2018 72,000 75,420 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.247s, 2013 (Netherlands) 75,000 71,625 Exopack Holding Corp. 144A sr. notes 10s, 2018 150,000 148,875 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 423,000 438,863 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 284,000 289,594 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 230,000 234,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 205,000 210,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 166,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 312,113 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 211,000 Ineos Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 350,000 490,240 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $70,000 71,050 KRATON Polymers, LLC/KRATON Polymers Capital Corp. sr. notes 6 3/4s, 2019 30,000 30,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 288,800 421,573 Lyondell Chemical Co. sr. notes 11s, 2018 $705,000 789,600 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 439,000 488,388 Momentive Performance Materials, Inc. notes 9s, 2021 296,000 301,920 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 128,000 119,360 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 60,000 60,750 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 215,000 232,200 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 244,519 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 405,000 658,586 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 73,505 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.67s, 2015 (Germany) EUR 152,000 217,508 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $115,000 116,150 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 143,000 155,155 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 292,000 315,360 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 25,000 26,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 282,450 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 100,000 140,378 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 211,515 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 105,000 102,900 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 212,000 219,950 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 218,000 225,085 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 70,000 68,950 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 175,000 186,375 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 85,000 75,650 Capital goods (1.6%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 199,000 202,980 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 60,000 58,350 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 102,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 104,000 102,700 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 35,000 35,000 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 81,000 88,290 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 204,424 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $298,000 311,410 Berry Plastics Corp. company guaranty notes FRN 4.122s, 2014 200,000 186,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 97,000 96,273 Berry Plastics Corp. notes 9 3/4s, 2021 24,000 23,220 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 140,000 148,400 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 140,000 141,400 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 74,260 Delphi Corp. 144A sr. notes 6 1/8s, 2021 $150,000 148,125 Exide Technologies 144A sr. notes 8 5/8s, 2018 95,000 98,800 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/4s, 2017 100,000 111,500 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 70,000 70,263 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 157,000 165,635 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 225,000 237,375 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 32,475 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 133,000 136,658 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 121,613 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 110,000 109,038 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 358,000 558,215 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 1/2s, 2016 (Luxembourg) EUR 377,000 559,064 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $130,000 129,025 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 100,000 98,750 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 354,875 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 162,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 150,000 157,125 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 142,450 Terex Corp. sr. unsec. sub. notes 8s, 2017 58,000 59,450 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 323,000 337,535 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 137,000 146,933 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 290,000 304,500 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 110,000 157,682 Communication services (4.2%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $85,000 88,825 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 78,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 216,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 160,875 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 237,462 279,612 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 180,000 177,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 140,000 144,200 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 151,840 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 88,000 89,100 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 270,000 255,825 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 760,000 814,150 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 279,300 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 381,435 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 508,800 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 73,675 CSC Holdings LLC sr. notes 6 3/4s, 2012 81,000 83,329 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 60,000 66,450 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 326,000 338,225 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 150,000 152,625 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 270,000 275,400 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 817,005 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 386,900 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 212,000 210,675 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 871,812 937,198 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 271,659 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 135,000 145,125 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 191,580 Kabel Deutchland V&S 144A sr. notes 6 1/2s, 2018 (Germany) EUR 105,000 151,268 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 $220,000 226,325 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 124,000 129,270 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 62,245 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 456,000 482,220 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 139,000 137,610 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 360,000 417,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 65,000 67,763 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 274,050 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 156,000 161,655 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 274,763 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $181,000 183,715 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 84,094 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,003,000 1,055,658 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 105,000 112,350 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 180,000 191,475 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,100,000 1,208,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 117,000 116,854 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 150,118 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 458,531 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 330,391 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 556,052 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,439 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 285,000 463,425 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 325,000 481,060 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $60,000 63,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 262,129 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 135,000 141,075 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 115,000 127,075 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 70,000 74,900 Consumer cyclicals (5.5%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 20,000 20,000 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 250,000 258,125 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 407,000 380,545 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 170,000 173,825 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 181,000 189,145 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 170,000 175,313 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 (PIK) 74,000 75,295 Aston Martin Capital, Ltd. 144A company guaranty sr. notes 9 1/4s, 2018 (Jersey) GBP 105,000 160,927 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $255,000 265,838 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 115,000 98,900 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 285,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 52,000 52,390 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 104,625 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 76,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 180,000 180,900 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 140,000 138,600 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 155,000 139,888 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 386,313 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.135s, 2015 (Netherlands) EUR 275,000 382,410 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $70,000 74,725 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 110,000 106,700 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 120,000 117,900 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 305,000 299,663 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 40,000 39,800 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 271,000 294,035 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 99,000 89,348 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 183,000 176,824 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 453,000 493,770 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 163,138 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 307,000 457,184 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $235,000 226,775 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 127,530 DISH DBS Corp. company guaranty 6 5/8s, 2014 634,000 667,285 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 192,000 196,800 DR Horton, Inc. sr. notes 7 7/8s, 2011 30,000 30,075 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 100,000 136,888 FelCor Escrow Holdings, LLC 144A sr. notes 6 3/4s, 2019 (R) $300,000 288,000 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 135,020 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 385,000 383,684 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 105,000 105,263 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 19,000 21,375 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 210,000 218,400 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.471s, 2017 (Germany) EUR 313,000 446,941 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) $460,000 500,073 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 85,000 79,900 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 169,750 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 434,000 471,975 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 150,000 148,688 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 356,000 359,560 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 505,000 755,104 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $165,000 171,394 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 73,309 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $100,000 115,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 775,125 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 70,000 72,625 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 155,000 158,100 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 195,000 218,888 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 340,000 27,200 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 55,000 54,656 MGM Resorts International company guaranty sr. notes 9s, 2020 105,000 114,975 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 60,938 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 205,000 211,919 Navistar International Corp. sr. notes 8 1/4s, 2021 330,000 358,050 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 135,000 136,013 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 152,250 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 155,000 143,375 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 115,000 115,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 542,000 644,980 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 54,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 163,200 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 106,000 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 100,000 109,375 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 59,056 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 325,600 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 65,000 61,588 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 380,000 573,830 QVC Inc. 144A sr. notes 7 1/2s, 2019 $120,000 127,200 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 50,000 49,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 139,825 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 133,760 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 140,000 143,150 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 75,188 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 140,000 155,400 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 139,000 128,923 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2021 52,000 50,960 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 36,000 36,090 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 70,000 71,400 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 31,650 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 45,450 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 293,000 325,963 Travelport LLC company guaranty 11 7/8s, 2016 127,000 109,220 Travelport LLC company guaranty 9 7/8s, 2014 155,000 142,600 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 244,000 217,770 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 166,553 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $350,000 388,500 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 245,000 272,563 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 198,000 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) (F) (NON) (PIK) 281,131 14,057 Visteon Corp. 144A sr. notes 6 3/4s, 2019 250,000 241,250 Vulcan Materials Co. sr. unsec. unsub. notes 7 1/2s, 2021 75,000 74,901 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 105,000 114,056 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 99,663 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 524,000 547,580 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 125,000 128,750 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 135,000 135,338 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 275,000 298,375 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 903,285 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) (F) (NON) $88,274 2,825 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 105,000 112,088 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 351,038 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 200,000 201,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 195,960 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 198,000 204,435 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 95,000 91,913 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 215,000 234,888 Claire's Stores, Inc. 144A sr. notes 8 7/8s, 2019 140,000 130,900 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 25,013 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 121,268 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 116,820 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 115,000 124,775 Dole Food Co. 144A sr. notes 8s, 2016 87,000 91,133 Dunkin Brands, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2018 47,000 47,411 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 339,000 521,289 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $165,000 171,806 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 100,000 141,579 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $5,000 5,125 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 66,950 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 238,239 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $620,000 602,950 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 72,000 77,040 Libbey Glass, Inc. sr. notes 10s, 2015 49,000 53,165 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 145,000 151,888 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 70,000 73,325 Refresco Group BV 144A company guaranty sr. bonds 7 3/8s, 2018 (Netherlands) EUR 200,000 292,683 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 $315,000 312,638 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 321,000 292,913 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 59,263 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 115,000 120,750 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 95,000 94,525 Service Corporation International sr. notes 7s, 2019 80,000 84,200 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 265,000 290,175 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 185,000 184,769 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 70,000 70,000 West Corp. 144A sr. notes 7 7/8s, 2019 191,000 185,270 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 8,000 8,080 Energy (5.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 150,000 150,375 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 159,000 159,596 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 283,000 316,827 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 164,000 187,999 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 305,000 310,338 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 200,000 199,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 221,000 221,276 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 65,000 65,975 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 286,000 311,740 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 50,000 49,750 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 347,000 357,410 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 151,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 398,000 411,930 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 495,000 574,200 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 135,000 133,313 Complete Production Services, Inc. company guaranty 8s, 2016 388,000 405,460 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 225,563 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 136,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 710,000 773,900 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 30,000 29,850 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 388,725 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 128,620 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 95,000 95,950 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 393,863 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. unsec. notes 6 1/2s, 2021 98,000 92,610 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 150,000 147,750 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 180,000 182,700 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 2,055,000 2,530,363 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 176,000 204,211 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 230,000 272,679 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 195,000 195,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 455,000 468,650 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 340,000 336,600 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 211,000 211,000 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 98,000 163,570 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $70,000 69,300 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 95,000 94,050 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 188,000 198,340 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 200,000 219,228 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 135,000 135,675 Milagro Oil & Gas 144A notes 10 1/2s, 2016 225,000 211,500 Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 298,691 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 353,220 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 115,000 125,063 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 50,000 54,375 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 430,000 178,450 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 286,000 283,140 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 89,000 89,445 Peabody Energy Corp. company guaranty 7 3/8s, 2016 494,000 558,220 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 20,425 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 528,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 641,756 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 106,875 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,665,000 1,044,788 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 395,000 305,138 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 920,000 621,276 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 160,000 118,640 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 210,375 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 183,488 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 545,000 658,088 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 266,400 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 72,538 Plains Exploration & Production Co. company guaranty 7s, 2017 85,000 87,550 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 270,000 303,750 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 502,563 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 155,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 137,330 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 40,000 40,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 578,000 589,560 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 85,000 85,213 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 59,681 Financials (4.9%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 135,000 135,338 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 25,000 25,475 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 403,000 416,098 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 512,000 522,240 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 72,638 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 590,425 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 39,000 37,301 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 140,000 139,066 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 436,000 286,303 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $990,000 980,447 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 270,938 268,791 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 57,540 CIT Group, Inc. sr. bonds 7s, 2014 25,653 25,974 CIT Group, Inc. 144A bonds 7s, 2017 1,051,000 1,048,373 CIT Group, Inc. 144A bonds 7s, 2016 493,000 491,151 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 213,713 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 58,300 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 170,000 172,550 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 279,488 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 96,663 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 66,300 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 390,775 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 50,000 48,875 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,031,201 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 19,000,000 430,685 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $252,000 261,450 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 95,000 93,338 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 128,000 140,480 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 191,000 195,298 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 85,000 83,831 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 3,585,000 3,583,530 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 1,425,000 1,629,844 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 57,000 57,000 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 137,000 143,112 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 159,261 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 207,510 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 60,000 55,800 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 1,090,000 1,107,985 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,486,105 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 136,149 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,390,000 1,460,695 Government (0.2%) Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 22,600,000 486,606 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 9,750,000 340,839 Health care (1.6%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 $139,000 142,128 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 100,000 109,000 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 160,000 168,800 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 105,000 105,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 371,000 382,130 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,449 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $428,000 442,980 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 45,000 45,788 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 145,000 146,813 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 203,000 213,404 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 130,000 133,250 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 226,000 235,605 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 172,000 178,450 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 394,000 419,118 HCA, Inc. sr. sec. notes 9 1/4s, 2016 681,000 722,711 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 375,000 370,313 Kindred Escrow Corp. 144A sr. notes 8 1/4s, 2019 60,000 59,700 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 159,375 Select Medical Corp. company guaranty 7 5/8s, 2015 91,000 90,090 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 320,075 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 120,841 124,164 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 135,214 Tenet Healthcare Corp. sr. notes 9s, 2015 285,000 305,663 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 198,000 218,543 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 175,000 177,844 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 29,025 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 73,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 29,400 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 200,000 131,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 305,000 322,756 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 60,000 61,800 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 64,000 65,280 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 190,000 183,825 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 188,000 195,520 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 139,000 141,085 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 316,000 316,000 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 140,000 144,200 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 120,000 115,650 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 81,000 85,961 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 201,000 213,311 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 412,130 427,585 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 141,000 138,885 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 80,063 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 50,000 50,375 First Data Corp. 144A sr. bonds 12 5/8s, 2021 452,000 483,640 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 416,000 462,800 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 68,000 76,840 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 486,450 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 464,000 519,680 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 186,000 195,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 351,000 363,285 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 150,490 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 198,000 208,395 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 285,000 301,744 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 125,000 118,125 Utilities and power (1.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 503,500 AES Corp. (The) 144A sr. note 7 3/8s, 2021 135,000 137,025 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 636,239 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $165,000 169,538 Calpine Corp. 144A sr. notes 7 1/4s, 2017 425,000 431,375 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 495,000 360,113 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 135,900 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 69,431 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 116,865 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 18,630 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 319,393 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 595,000 631,569 Energy Future/Energy Future Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 296,000 315,672 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 318,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 295,000 308,275 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 46,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 115,000 127,480 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 473,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,259,967 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 593,513 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 115,487 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 40,972 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 135,000 132,638 Total corporate bonds and notes (cost $115,294,314) MORTGAGE-BACKED SECURITIES (25.3%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.559s, 2037 $594,154 $338,668 FRB Ser. 07-1, Class 5A31, 0.326s, 2037 950,465 446,718 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 133,660 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 273,966 Ser. 07-5, Class XW, IO, 0.59s, 2051 109,996,097 1,846,482 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.387s, 2036 2,266,655 1,393,993 FRB Ser. 07-B, Class A1, 0.396s, 2047 938,441 581,833 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.396s, 2047 1,648,519 873,715 FRB Ser. 07-AA1, Class 2A1, 0.366s, 2037 1,343,453 752,334 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.161s, 2047 1,079,456 669,263 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.986s, 2036 4,178,848 2,695,357 FRB Ser. 06-5, Class 2A2, 5.98s, 2036 2,444,498 1,466,699 FRB Ser. 06-3, Class 35A1, 5.634s, 2036 2,959,833 1,920,192 FRB Ser. 06-5, Class 2A1, 5.618s, 2036 507,736 304,641 FRB Ser. 07-1, Class 21A1, 5.168s, 2047 1,205,167 668,868 Ser. 06-4, Class 22A1, 3.186s, 2036 709,519 322,121 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.466s, 2036 1,272,214 343,498 FRB Ser. 06-IM1, Class A1, 0.416s, 2036 513,706 246,579 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.407s, 2036 1,089,226 573,243 FRB Ser. 07-AR5, Class 1A1A, 5.379s, 2037 551,011 314,095 FRB Ser. 05-10, Class 1A1A, 2.995s, 2035 1,608,369 868,519 FRB Ser. 05-10, Class 1A4A, 2.863s, 2035 1,038,396 614,730 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.116s, 2044 33,839,687 146,662 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 444,023 499,420 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 226,682 273,174 Countrywide Alternative Loan Trust Ser. 06-41CB, Class 1A7, 6s, 2037 $494,605 316,547 FRB Ser. 05-84, Class 4A1, 5.777s, 2036 4,603,556 2,854,205 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 951,878 912,911 FRB Ser. 06-19CB, Class A19, 0.986s, 2036 769,005 399,882 FRB Ser. 06-18CB, Class A7, 0.536s, 2036 1,615,802 807,901 FRB Ser. 06-OC10, Class 2A2A, 0.366s, 2036 755,503 363,822 FRB Ser. 06-HY11, Class A1, 0.306s, 2036 1,828,765 1,060,684 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.794s, 2035 456,632 305,944 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.611s, 2035 (F) 106,401 13,752 FRB Ser. 05-R3, Class AF, 0.586s, 2035 104,514 86,747 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 108,413 Deutsche Alt-A Securities, Inc. Mortgage FRB Ser. 06-AR1, Class 3A1, 2.951s, 2036 1,550,124 1,007,581 FRB Ser. 07-AR3, Class 2A2A, 0.366s, 2037 2,287,405 1,486,813 FRB Ser. 06-AR6, Class A4, 0.356s, 2037 694,335 428,752 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.516s, 2036 4,445,029 1,978,038 FRB Ser. 06-AR6, Class A6, 0.376s, 2037 737,945 372,662 FRB Ser. 06-AR3, Class A1, 0.376s, 2036 1,087,422 467,591 FRB Ser. 06-AR3, Class A5, 0.356s, 2036 2,034,259 1,240,898 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 (F) 286,492 286,389 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.672s, 2014 (United Kingdom) GBP 151,685 48,746 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.852s, 2032 $309,703 502,812 IFB Ser. 3408, Class EK, 25.04s, 2037 213,785 321,597 IFB Ser. 2979, Class AS, 23.587s, 2034 118,018 162,617 IFB Ser. 3072, Class SM, 23.111s, 2035 275,904 405,603 IFB Ser. 3072, Class SB, 22.964s, 2035 247,164 361,673 IFB Ser. 3249, Class PS, 21.658s, 2036 227,933 327,244 IFB Ser. 3031, Class BS, 16.257s, 2035 402,785 528,719 IFB Ser. 3727, Class PS, IO, 6.513s, 2038 3,116,886 529,559 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 1,494,203 256,360 IFB Ser. 3398, Class SI, IO, 6.463s, 2036 2,046,027 262,996 IFB Ser. 3485, Class SI, IO, 6.363s, 2036 474,220 78,777 IFB Ser. 3751, Class SB, IO, 5.853s, 2039 9,133,980 1,406,085 IFB Ser. 3852, Class TB, 5.813s, 2041 1,286,058 1,188,124 IFB Ser. 3768, Class PS, IO, 5.813s, 2036 2,246,876 346,918 Ser. 3645, Class ID, IO, 5s, 2040 1,305,878 214,752 Ser. 3653, Class KI, IO, 5s, 2038 2,859,142 474,789 Ser. 3632, Class CI, IO, 5s, 2038 1,524,335 259,366 Ser. 3626, Class DI, IO, 5s, 2037 1,071,489 124,089 Ser. 3623, Class CI, IO, 5s, 2036 962,202 171,631 Ser. 3747, Class HI, IO, 4 1/2s, 2037 651,228 96,577 Ser. 3738, Class MI, IO, 4s, 2034 6,645,315 833,987 Ser. 3736, Class QI, IO, 4s, 2034 8,213,168 1,050,066 Ser. 3751, Class MI, IO, 4s, 2034 9,059,750 1,185,468 Ser. 3707, Class HI, IO, 4s, 2023 1,322,502 133,692 Ser. 3707, Class KI, IO, 4s, 2023 2,299,801 200,704 Ser. T-57, Class 1AX, IO, 0.424s, 2043 1,372,003 21,953 Ser. 3124, Class DO, PO, zero %, 2036 22,770 17,334 FRB Ser. 3326, Class YF, zero %, 2037 71,926 56,497 FRB Ser. 3251, Class TC, zero %, 2036 25,881 25,772 FRB Ser. 3072, Class TJ, zero %, 2035 7,374 7,369 FRB Ser. 3326, Class WF, zero %, 2035 16,263 13,358 FRB Ser. 3030, Class EF, zero %, 2035 (F) 21,176 18,827 FRB Ser. 3033, Class YF, zero %, 2035 (F) 1,706 1,701 FRB Ser. 3412, Class UF, zero %, 2035 (F) 8,899 8,312 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.785s, 2036 434,267 765,612 IFB Ser. 07-53, Class SP, 23.519s, 2037 245,749 363,979 IFB Ser. 08-24, Class SP, 22.602s, 2038 210,555 308,299 IFB Ser. 05-75, Class GS, 19.693s, 2035 269,597 367,065 IFB Ser. 05-83, Class QP, 16.911s, 2034 280,780 370,152 IFB Ser. 10-135, Class SP, IO, 6.414s, 2040 4,727,752 905,497 IFB Ser. 11-51, Class SK, IO, 6.264s, 2041 3,764,293 668,689 IFB Ser. 10-35, Class SG, IO, 6.214s, 2040 4,590,858 901,186 IFB Ser. 11-51, Class SM, IO, 5.664s, 2041 6,563,926 949,275 IFB Ser. 10-46, Class WS, IO, 5.564s, 2040 5,173,085 678,191 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,164,714 255,375 Ser. 10-21, Class IP, IO, 5s, 2039 2,610,685 461,506 Ser. 10-92, Class CI, IO, 5s, 2039 1,525,363 292,725 Ser. 398, Class C5, IO, 5s, 2039 1,053,861 226,580 Ser. 10-13, Class EI, IO, 5s, 2038 723,114 95,089 Ser. 378, Class 19, IO, 5s, 2035 3,018,893 611,803 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,089,602 115,051 Ser. 407, Class 1, IO, 4s, 2041 2,501,400 636,356 Ser. 407, Class 2, IO, 4s, 2041 1,002,511 255,039 Ser. 406, Class 2, IO, 4s, 2041 4,359,030 1,046,167 Ser. 406, Class 1, IO, 4s, 2041 2,727,393 654,574 Ser. 03-W10, Class 1, IO, 1.509s, 2043 754,330 36,774 Ser. 99-51, Class N, PO, zero %, 2029 35,532 32,321 IFB Ser. 06-48, Class FG, zero %, 2036 21,724 19,902 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.108s, 2020 (F) 2,931,911 86,810 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 107,303 98,719 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.891s, 2041 2,740,267 2,667,814 IFB Ser. 11-56, Class SG, 6.891s, 2041 1,523,720 1,486,405 IFB Ser. 10-142, Class SA, IO, 6.514s, 2039 3,248,353 559,326 IFB Ser. 10-151, Class SL, IO, 6.514s, 2039 1,606,610 307,328 IFB Ser. 10-85, Class AS, IO, 6.464s, 2039 3,174,241 575,331 IFB Ser. 10-98, Class QS, IO, 6.414s, 2040 3,253,883 593,834 IFB Ser. 10-88, Class SA, IO, 6.364s, 2040 3,233,446 625,510 IFB Ser. 10-157, Class SN, IO, 6.364s, 2038 3,036,725 500,969 IFB Ser. 11-79, Class AS, IO, 5.915s, 2037 (F) 3,790,000 539,138 IFB Ser. 10-113, Class DS, IO, 5.914s, 2039 2,496,813 400,189 IFB Ser. 10-115, Class SN, IO, 5.914s, 2038 1,509,013 238,741 IFB Ser. 10-115, Class AS, IO, 5.864s, 2040 1,597,509 287,823 IFB Ser. 10-116, Class SL, IO, 5.864s, 2039 1,526,534 256,320 IFB Ser. 10-168, Class SL, IO, 5.814s, 2040 2,005,920 344,597 IFB Ser. 10-121, Class SE, IO, 5.814s, 2040 2,716,542 456,298 IFB Ser. 10-89, Class SD, IO, 5.744s, 2040 2,358,218 412,617 IFB Ser. 10-116, Class SA, IO, 5.714s, 2040 3,987,626 698,193 IFB Ser. 11-70, Class SM, IO, 5.704s, 2041 2,415,000 578,344 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 2,481,000 593,033 Ser. 11-70, PO, zero %, 2041 5,499,771 4,017,033 Ser. 06-36, Class OD, PO, zero %, 2036 15,201 13,671 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.33s, 2039 (F) 71,121,235 1,246,157 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.559s, 2035 2,075,052 1,224,281 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.668s, 2037 2,812,061 1,743,478 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.432s, 2037 1,545,294 973,535 FRB Ser. 06-AR25, Class 5A1, 5.402s, 2036 1,737,882 1,018,322 FRB Ser. 07-AR9, Class 2A1, 5.36s, 2037 796,130 508,528 FRB Ser. 06-AR25, Class 3A1, 5.132s, 2036 808,245 387,958 FRB Ser. 07-AR11, Class 1A1, 4.686s, 2037 878,412 456,774 FRB Ser. 06-AR3, Class 2A1A, 2.817s, 2036 1,212,558 606,279 FRB Ser. 05-AR31, Class 3A1, 2.668s, 2036 1,884,858 1,112,066 FRB Ser. 06-AR39, Class A1, 0.366s, 2037 3,774,662 2,123,248 FRB Ser. 06-AR35, Class 2A1A, 0.356s, 2037 1,130,524 563,751 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.386s, 2037 809,778 404,889 FRB Ser. 06-A7, Class 1A1, 0.346s, 2036 1,818,698 982,097 FRB Ser. 06-A6, Class 1A1, 0.346s, 2036 825,807 473,429 FRB Ser. 07-A1, Class 1A1A, 0.326s, 2037 933,805 392,198 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.198s, 2051 64,577,681 697,297 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 253,101 256,133 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 (F) 922,000 935,461 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.316s, 2037 798,548 401,270 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.386s, 2028 (F) 756,289 25,027 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.175s, 2037 734,214 40,675 Ser. 07-C5, Class X, IO, 5.081s, 2049 2,246,869 157,281 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 (F) 1,730,000 1,520,518 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.416s, 2036 485,352 310,625 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 (F) 1,215,429 1,284,285 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 1,241 8 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 123,000 4,920 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 135,293 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.159s, 2036 648,490 395,284 FRB Ser. 07-4, Class 1A1, 0.426s, 2037 790,127 339,755 FRB Ser. 07-6, Class 2A1, 0.376s, 2037 950,858 575,269 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.025s, 2045 3,754,537 551,541 Ser. 07-4, Class 1A4, IO, 1s, 2045 5,064,287 205,610 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 209,988 16,870 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.545s, 2046 $17,735,014 261,414 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 477,000 286,200 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.336s, 2036 1,704,450 801,092 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.496s, 2037 1,051,678 581,079 Total mortgage-backed securities (cost $96,019,256) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,014,291 $1,142,860 U.S. Government Agency Mortgage Obligations (19.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, TBA, June 1, 2041 3,000,000 3,103,711 3 1/2s, January 1, 2041 826,126 790,241 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2041 1,000,000 1,132,188 5s, TBA, June 1, 2041 14,000,000 14,896,328 4 1/2s, TBA, July 1, 2041 26,000,000 26,899,844 4s, TBA, July 1, 2041 26,000,000 26,000,000 3 1/2s, December 1, 2040 748,747 717,394 Total U.S. government and agency mortgage obligations (cost $74,925,193) U.S. TREASURY OBLIGATIONS (0.6%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.375s, January 15, 2017 (i) $1,109,196 $1,278,936 U.S. Treasury Notes 1.375s, February 15, 2013 (i) 1,005,000 1,026,306 Total U.S. treasury obligations (cost $2,305,242) ASSET-BACKED SECURITIES (13.7%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.336s, 2036 $115,000 $48,546 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.061s, 2034 46,940 14,041 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 447,241 307,478 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.256s, 2037 422,451 160,531 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,144,356 921,206 Ser. 00-5, Class A7, 8.2s, 2032 1,472,111 1,203,451 Ser. 00-1, Class A5, 8.06s, 2031 782,761 602,726 Ser. 00-4, Class A5, 7.97s, 2032 157,395 127,096 Ser. 00-5, Class A6, 7.96s, 2032 678,536 549,614 Ser. 02-1, Class M1F, 7.954s, 2033 44,000 48,545 FRB Ser. 02-1, Class M1A, 2.241s, 2033 2,249,000 2,012,084 FRB Ser. 01-4, Class M1, 1.941s, 2033 295,000 157,284 Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.466s, 2036 4,059,000 1,217,700 FRB Ser. 07-7, Class 2A3, 0.416s, 2047 2,847,000 1,167,270 FRB Ser. 07-3, Class 2A2, 0.356s, 2047 859,000 576,674 FRB Ser. 07-6, Class 2A2, 0.356s, 2037 538,000 410,225 FRB Ser. 06-8, Class 2A3, 0.346s, 2046 (F) 660,000 297,000 FRB Ser. 07-8, Class 2A2, 0.316s, 2037 1,864,000 1,342,080 FRB Ser. 06-25, Class 2A2, 0.306s, 2047 850,000 782,000 FRB Ser. 07-1, Class 2A2, 0.286s, 2037 1,467,000 1,070,910 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 457,381 9,148 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.336s, 2036 871,000 435,500 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 (F) EUR 1,430,000 1,069,041 FRB Ser. 03-2, Class 3C, 3.326s, 2043 (F) GBP 688,016 514,348 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $858,870 554,830 Ser. 94-4, Class B2, 8.6s, 2019 321,202 168,118 Ser. 93-1, Class B, 8.45s, 2018 170,257 132,905 Ser. 99-5, Class A5, 7.86s, 2029 840,855 765,178 Ser. 96-8, Class M1, 7.85s, 2027 387,000 389,663 Ser. 99-5, Class A6, 7 1/2s, 2030 588,186 499,958 Ser. 95-8, Class B1, 7.3s, 2026 362,579 361,144 Ser. 95-4, Class B1, 7.3s, 2025 371,800 380,102 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 939,757 Ser. 98-2, Class A6, 6.81s, 2028 262,571 276,802 Ser. 99-3, Class A7, 6.74s, 2031 624,238 624,238 Ser. 99-3, Class A9, 6.53s, 2031 431,090 397,120 Ser. 99-2, Class A7, 6.44s, 2030 34,003 35,052 Ser. 99-1, Class A6, 6.37s, 2025 9,543 9,830 Ser. 98-4, Class A5, 6.18s, 2030 326,801 342,176 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,329,788 1,347,241 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.486s, 2036 (F) 2,713,968 1,356,984 FRB Ser. 05-15, Class 2A2, 0.436s, 2036 729,085 480,397 FRB Ser. 05-11, Class 3A4, 0.436s, 2035 1,291,617 1,039,752 FRB Ser. 06-19, Class A3A, 0.426s, 2036 676,912 345,225 FRB Ser. 07-3, Class A4A, 0.406s, 2047 1,722,576 844,062 FRB Ser. 06-1, Class A2, 0.406s, 2036 1,253,786 595,548 FRB Ser. 07-4, Class A2, 0.386s, 2037 867,946 386,236 FRB Ser. 06-17, Class A2, 0.366s, 2036 769,915 354,161 FRB Ser. 06-8, Class 2A2, 0.366s, 2036 5,349,451 2,460,747 FRB Ser. 06-11, Class 2A2, 0.346s, 2036 4,585,668 2,109,407 FRB Ser. 06-12, Class A2A, 0.336s, 2036 1,048,969 545,464 FRB Ser. 06-19, Class A1, 0.276s, 2036 1,593,180 712,948 FRB Ser. 06-17, Class A1, 0.246s, 2036 1,306,495 594,455 FRB Ser. 06-16, Class A1, 0.246s, 2036 1,705,109 767,299 FRB Ser. 06-8, Class 2A1, 0.246s, 2036 1,575,191 724,588 FRB Ser. 06-14, Class A1, 0.236s, 2036 917,170 421,898 FRB Ser. 06-12, Class A1, 0.236s, 2036 2,013,292 964,568 FRB Ser. 07-3, Class 2A1A, 0.216s, 2047 1,239,188 625,790 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0.436s, 2035 980,463 549,059 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.186s, 2030 396,817 12,897 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.566s, 2035 1,218,000 481,110 FRB Ser. 06-19, Class A2, 0.356s, 2036 2,309,647 1,201,016 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.446s, 2036 112,228 39,089 FRB Ser. 06-WL1, Class 2A3, 0.426s, 2046 825,169 515,731 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.436s, 2032 1,328,356 1,179,912 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.356s, 2037 1,077,052 490,059 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.356s, 2037 1,021,260 368,726 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 97,324 94,552 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.386s, 2034 49,388 12,130 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.346s, 2036 974,881 467,354 FRB Ser. 06-2, Class A2C, 0.336s, 2036 1,275,000 681,140 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 693,019 658,368 Ser. 95-B, Class B1, 7.55s, 2021 186,067 137,195 Ser. 00-D, Class A4, 7.4s, 2030 1,579,192 1,054,111 Ser. 02-B, Class A4, 7.09s, 2032 347,585 357,558 Ser. 99-B, Class A4, 6.99s, 2026 663,081 656,451 Ser. 02-A, Class A4, 6.97s, 2032 41,123 40,763 Ser. 01-D, Class A4, 6.93s, 2031 555,570 447,755 Ser. 01-E, Class A4, 6.81s, 2031 884,794 776,960 Ser. 99-B, Class A3, 6.45s, 2017 157,967 152,537 Ser. 01-C, Class A2, 5.92s, 2017 804,458 424,352 Ser. 02-C, Class A1, 5.41s, 2032 1,115,373 1,070,758 Ser. 01-E, Class A2, 5.05s, 2031 782,075 615,884 Ser. 02-A, Class A2, 5.01s, 2020 180,723 168,291 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 487,267 466,559 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.346s, 2037 173,161 102,981 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.646s, 2031 1,174,179 915,625 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.396s, 2036 246,000 79,459 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.356s, 2036 113,252 86,233 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 496,508 59,581 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 195,000 Total asset-backed securities (cost $57,792,797) FOREIGN GOVERNMENT BONDS AND NOTES (8.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,520,000 $1,396,120 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 197,000 199,429 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 1,431,000 335,226 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,501,000 5,277,769 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 2,039,000 482,066 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $21,601,000 5,206,273 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 100,000 105,875 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,500 916,996 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 630,460 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 366,823 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $265,000 275,600 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 690,000 774,277 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 70,000 73,500 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 310,000 317,363 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 550,000 643,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,768,016 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 325,000 365,396 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 1,350,000 1,571,130 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 2,110,600 2,476,071 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 430,000 512,775 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 217,578 Turkey (Republic of) bonds 16s, 2012 TRY 175,000 112,802 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $810,000 952,204 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,505,000 1,761,271 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 182,875 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 925,000 942,270 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,175,000 1,219,063 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 960,000 994,810 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 420,000 Venezuela (Republic of) bonds 8 1/2s, 2014 225,000 202,403 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 1,956,892 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,270,621 Total foreign government bonds and notes (cost $30,365,690) SENIOR LOANS (2.9%) (c) Principal amount Value Basic materials (0.2%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $50,000 $49,875 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 90,000 89,775 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.307s, 2012 94,324 94,186 INEOS Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 89,760 92,705 INEOS Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 95,240 98,365 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 158,342 154,713 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 89,745 89,493 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 89,774 89,566 Capital goods (0.1%) SRAM Corp. bank term loan FRN Ser. 2nd, 8 1/2s, 2018 60,000 60,000 Communication services (0.4%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 6,213 6,237 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 811,200 810,615 Insight Midwest, LP bank term loan FRN Ser. B, 1.983s, 2014 119,814 117,482 Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg) 460,000 442,750 Level 3 Communications, Inc. bank term loan FRN 2.533s, 2014 158,000 152,733 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 95,000 100,502 Consumer cyclicals (1.3%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 437,800 442,725 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 49,875 49,694 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 265,000 237,920 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.246s, 2015 309,439 277,464 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 246,070 248,761 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.44s, 2014 287,449 257,832 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.841s, 2016 436,042 367,366 Compucom Systems, Inc. bank term loan FRN 3.7s, 2014 105,719 102,548 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 137,523 114,144 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5.252s, 2018 184,538 183,780 Federal Mogul Corp. bank term loan FRN Ser. B, 2.128s, 2014 36,774 34,765 Federal Mogul Corp. bank term loan FRN Ser. C, 2.128s, 2015 18,762 17,737 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.44s, 2014 217,466 76,430 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.19s, 2014 185,167 65,078 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.2s, 2014 69,092 24,283 Golden Nugget, Inc. bank term loan FRN 2.2s, 2014 (PIK) 57,592 50,297 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.2s, 2014 (PIK) 101,172 88,357 Goodman Global, Inc. bank term loan FRN 9s, 2017 120,000 123,050 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 241,178 241,580 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 70,000 70,131 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.546s, 2013 107,457 105,454 National Bedding Co., LLC bank term loan FRN Ser. B, 3.756s, 2013 72,423 71,699 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 160,000 157,818 Nortek, Inc. bank term loan FRN Ser. B, 5.253s, 2017 60,000 60,000 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 516,208 351,667 Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 422,232 375,434 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.713s, 2014 225,245 218,613 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.7s, 2014 22,763 22,093 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 212,857 213,744 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 289,000 195,436 Univision Communications, Inc. bank term loan FRN 4.441s, 2017 171,147 163,445 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.051s, 2014 238,089 216,561 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 115,000 114,623 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 245,000 245,000 Rite-Aid Corp. bank term loan FRN Ser. B, 1.943s, 2014 94,519 90,167 West Corp. bank term loan FRN Ser. B2, 2.645s, 2013 23,026 22,805 West Corp. bank term loan FRN Ser. B5, 4.52s, 2016 56,002 56,072 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.193s, 2012 178,000 174,440 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 154,026 153,665 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 125,828 125,455 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 170,000 166,423 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 71,723 71,597 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 149,486 149,533 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 100,000 100,354 Health Management Associates, Inc. bank term loan FRN 2.057s, 2014 642,084 620,731 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 269,325 268,921 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 139,961 139,393 Technology (—%) Avaya, Inc. bank term loan FRN Ser. B1, 3.005s, 2014 — — Avaya, Inc. bank term loan FRN Ser. B3, 4.755s, 2017 — — — Utilities and power (0.2%) NRG Energy, Inc. bank term loan FRN 3.557s, 2015 171,649 171,247 NRG Energy, Inc. bank term loan FRN Ser. B, 3.452s, 2015 203,034 202,950 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 640,516 498,802 Total senior loans (cost $11,739,896) PURCHASED OPTIONS OUTSTANDING (1.5%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 15,780,000 $1,056 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 15,780,000 986 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 15,780,000 602 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 15,780,000 510 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 $8,372,569 195,751 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 8,372,569 134,045 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 $8,285,038 439,438 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 8,285,038 364,790 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 5,369,350 275,513 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 5,369,350 231,526 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 3,782,612 197,982 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 3,782,612 160,421 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 6,331,167 202,597 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 6,331,167 156,127 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 8,783,082 115,585 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 8,783,082 105,133 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 5,529,675 290,695 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 5,529,675 180,433 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 13,164,852 636,389 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 13,164,852 325,172 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 7,114,000 270,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 7,114,000 170,680 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 15,550,000 121,601 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 15,550,000 30,323 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 9,348,258 263,527 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 9,348,258 240,811 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 14,440,000 76,243 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 14,440,000 9,675 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 4,769,200 399,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 4,769,200 7,535 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.0025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.0025 12,770,000 19,921 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.5025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.5025 12,770,000 1 Total purchased options outstanding (cost $6,091,828) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $157,000 $269,059 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 232,538 Total convertible bonds and notes (cost $352,000) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $187,739 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 667 634 Lucent Technologies Capital Trust I 7.75% cv. pfd. 176 172,700 Total convertible preferred stocks (cost $994,199) PREFERRED STOCKS (—%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 198 $186,083 Total preferred stocks (cost $66,176) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $280 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 508 31,440 Total warrants (cost $19,277) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 991 $3,091 Trump Entertainment Resorts, Inc. (F) 94 470 Total common stocks (cost $1,974) SHORT-TERM INVESTMENTS (33.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% (e) 1,012,103 $1,012,103 Interest in $150,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Credit Suisse First Boston due July 1, 2011 - maturity value of $10,993,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Notes with a coupon rate of 0.875% and a due date of February 29, 2012, valued at $153,000,255) $10,993,000 10,993,000 Interest in $100,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Barclays Capital, Inc. due July 1, 2011 - maturity value of $10,000,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Bonds with a coupon rate of 6.50% and a due date of November 15, 2016, valued at $102,000,057) 10,000,000 10,000,000 U.S. Treasury Bills for an effective yield of 0.100%, April 5, 2012 (SEGSF) 3,000,000 2,997,180 U.S. Treasury Bills for an effective yield of 0.100%, December 1, 2011 (SEG) (SEGSF) 5,990,000 5,987,430 U.S. Treasury Bills for an effective yield of 0.094%, November 17, 2011 (SEG) (SEGSF) 32,724,000 32,711,990 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.26%, October 20, 2011 (SEG) (SEGSF) 25,491,000 25,475,196 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.24%, August 25, 2011 (SEGSF) 14,162,000 14,157,620 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEGSF) 6,328,000 6,326,901 Federal Home Loan discount notes for an effective yield of 0.01%, July 27, 2011 6,000,000 5,999,957 Federal Home Loan discount notes for an effective yield of 0.04%, July 15, 2011 6,000,000 5,999,907 Federal Home Loan Mortgage Corp. for an effective yield of 0.04%, July 11, 2011 5,000,000 4,999,942 Total short-term investments (cost $126,657,775) TOTAL INVESTMENTS Total investments (cost $522,625,617) (b) FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $232,960,949) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $1,940,585 $1,892,698 $47,887 Brazilian Real Buy 8/17/11 376,431 376,109 322 British Pound Sell 8/17/11 1,197,355 1,192,479 (4,876) Canadian Dollar Sell 8/17/11 923,477 902,030 (21,447) Chilean Peso Buy 8/17/11 613,653 609,318 4,335 Czech Koruna Buy 8/17/11 243,878 243,877 1 Euro Sell 8/17/11 1,144,160 1,121,102 (23,058) Japanese Yen Sell 8/17/11 678,677 675,003 (3,674) Mexican Peso Buy 8/17/11 397,344 395,404 1,940 Norwegian Krone Sell 8/17/11 314,449 309,778 (4,671) Russian Ruble Buy 8/17/11 580,587 580,587 — Singapore Dollar Buy 8/17/11 1,118,727 1,118,727 — South African Rand Buy 7/21/11 565,946 566,297 (351) South Korean Won Buy 8/17/11 1,097,507 1,081,180 16,327 Swedish Krona Buy 8/17/11 3,006,663 2,947,323 59,340 Swiss Franc Sell 8/17/11 1,460,683 1,460,297 (386) Taiwan Dollar Sell 8/17/11 649,046 649,046 — Turkish Lira Sell 8/17/11 22,705 22,705 — Barclays Bank PLC Australian Dollar Sell 8/17/11 2,185,559 2,131,872 (53,687) Brazilian Real Buy 8/17/11 2,069,261 2,053,970 15,291 British Pound Sell 8/17/11 650,226 646,524 (3,702) Canadian Dollar Sell 8/17/11 965,359 942,854 (22,505) Chilean Peso Buy 8/17/11 570,303 562,332 7,971 Czech Koruna Buy 8/17/11 314,113 314,113 — Euro Sell 8/17/11 4,574,754 4,487,277 (87,477) Hungarian Forint Sell 8/17/11 852,277 852,277 — Indian Rupee Sell 8/17/11 1,151,797 1,145,221 (6,576) Japanese Yen Sell 8/17/11 1,054,854 1,049,131 (5,723) Malaysian Ringgit Buy 8/17/11 594,269 594,269 — Mexican Peso Buy 8/17/11 255,276 254,395 881 New Zealand Dollar Sell 7/21/11 440,011 433,691 (6,320) Norwegian Krone Buy 8/17/11 440,736 434,133 6,603 Philippines Peso Buy 8/17/11 494,702 494,702 — Polish Zloty Sell 8/17/11 321,642 321,642 — Russian Ruble Buy 8/17/11 580,587 580,587 — Singapore Dollar Buy 8/17/11 545,706 545,706 — South Korean Won Buy 8/17/11 631,450 621,597 9,853 Swedish Krona Buy 8/17/11 777,776 761,777 15,999 Swiss Franc Sell 8/17/11 45,237 45,419 182 Taiwan Dollar Sell 8/17/11 667,418 667,418 — Thai Baht Buy 8/17/11 480,448 480,448 — Turkish Lira Buy 8/17/11 94,208 94,208 — Citibank, N.A. Australian Dollar Buy 8/17/11 680,400 663,514 16,886 Brazilian Real Sell 8/17/11 739,226 738,593 (633) British Pound Sell 8/17/11 3,575,041 3,557,245 (17,796) Canadian Dollar Sell 8/17/11 631,236 616,433 (14,803) Chilean Peso Buy 8/17/11 346,253 339,900 6,353 Czech Koruna Buy 8/17/11 309,929 309,929 — Danish Krone Buy 7/21/11 261,965 263,889 (1,924) Euro Sell 8/17/11 1,108,631 1,087,562 (21,069) Hungarian Forint Buy 8/17/11 575,951 575,951 — Japanese Yen Sell 8/17/11 4,084,977 4,063,217 (21,760) Mexican Peso Buy 8/17/11 817,978 815,703 2,275 New Zealand Dollar Buy 7/21/11 15,706 15,481 225 Norwegian Krone Sell 8/17/11 1,513,297 1,491,267 (22,030) Polish Zloty Buy 8/17/11 1,066,433 1,066,433 — Singapore Dollar Sell 8/17/11 127,691 127,691 — South African Rand Buy 7/21/11 529,249 533,829 (4,580) South Korean Won Buy 8/17/11 597,263 589,014 8,249 Swedish Krona Buy 8/17/11 358,442 351,624 6,818 Swiss Franc Buy 8/17/11 1,375,090 1,380,774 (5,684) Taiwan Dollar Sell 8/17/11 592,995 592,995 — Turkish Lira Buy 8/17/11 252,055 252,055 — Credit Suisse AG Australian Dollar Sell 8/17/11 21,446 20,896 (550) Brazilian Real Buy 8/17/11 612,247 611,375 872 British Pound Sell 8/17/11 2,075,779 2,064,341 (11,438) Canadian Dollar Sell 8/17/11 953,800 930,716 (23,084) Czech Koruna Buy 8/17/11 15,861 15,832 29 Euro Sell 8/17/11 4,458,452 4,441,940 (16,512) Indian Rupee Sell 8/17/11 658,277 654,519 (3,758) Japanese Yen Buy 8/17/11 1,090,707 1,085,448 5,259 Malaysian Ringgit Buy 8/17/11 1,080,338 1,080,338 — Mexican Peso Buy 8/17/11 651,532 649,625 1,907 Norwegian Krone Sell 8/17/11 445,591 439,068 (6,523) Polish Zloty Sell 8/17/11 25,767 25,767 — Russian Ruble Buy 8/17/11 580,401 580,401 — South African Rand Buy 7/21/11 769,335 771,043 (1,708) South Korean Won Buy 8/17/11 597,858 588,719 9,139 Swedish Krona Buy 8/17/11 1,718,456 1,719,893 (1,437) Swiss Franc Buy 8/17/11 1,140,928 1,144,720 (3,792) Taiwan Dollar Sell 8/17/11 658,260 658,260 — Turkish Lira Sell 8/17/11 187,831 187,831 — Deutsche Bank AG Australian Dollar Buy 8/17/11 151,722 147,537 4,185 Brazilian Real Buy 8/17/11 483,937 480,933 3,004 British Pound Sell 8/17/11 1,737,738 1,728,146 (9,592) Canadian Dollar Buy 8/17/11 382,640 382,052 588 Chilean Peso Buy 8/17/11 199,485 197,739 1,746 Czech Koruna Buy 8/17/11 594,173 594,173 — Euro Sell 8/17/11 1,173,162 1,151,005 (22,157) Hungarian Forint Buy 8/17/11 195,156 193,448 1,708 Malaysian Ringgit Buy 8/17/11 977,147 981,532 (4,385) Mexican Peso Buy 8/17/11 413,200 411,025 2,175 New Zealand Dollar Sell 7/21/11 437,366 431,476 (5,890) Norwegian Krone Buy 8/17/11 173,707 171,190 2,517 Philippines Peso Buy 8/17/11 495,878 495,878 — Polish Zloty Buy 8/17/11 1,056,340 1,056,340 — Singapore Dollar Buy 8/17/11 171,687 171,687 — South Korean Won Buy 8/17/11 1,278,725 1,259,121 19,604 Swedish Krona Sell 8/17/11 829,018 812,556 (16,462) Swiss Franc Buy 8/17/11 955,337 958,827 (3,490) Taiwan Dollar Sell 8/17/11 230,394 230,394 — Turkish Lira Buy 8/17/11 271,072 271,072 — Goldman Sachs International Australian Dollar Buy 8/17/11 3,030,697 2,955,640 75,057 British Pound Sell 8/17/11 622,926 619,853 (3,073) Canadian Dollar Sell 8/17/11 2,513,749 2,454,599 (59,150) Chilean Peso Buy 8/17/11 561,537 557,156 4,381 Euro Sell 8/17/11 4,089,392 4,012,634 (76,758) Hungarian Forint Sell 8/17/11 401,845 401,845 — Japanese Yen Sell 8/17/11 1,092,792 1,086,997 (5,795) Norwegian Krone Buy 8/17/11 303,794 302,288 1,506 Polish Zloty Buy 8/17/11 451,126 451,126 — South African Rand Buy 7/21/11 669,470 674,030 (4,560) Swedish Krona Buy 8/17/11 735,096 720,420 14,676 Swiss Franc Buy 8/17/11 1,955,315 1,962,530 (7,215) HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 859,556 839,102 20,454 British Pound Sell 8/17/11 2,609,811 2,595,275 (14,536) Euro Sell 8/17/11 6,056,506 5,944,037 (112,469) Indian Rupee Sell 8/17/11 174,001 173,505 (496) Japanese Yen Sell 8/17/11 2,177,336 2,165,470 (11,866) Norwegian Krone Sell 8/17/11 1,779,195 1,755,570 (23,625) Philippines Peso Buy 8/17/11 495,935 495,935 — Singapore Dollar Buy 8/17/11 590,731 590,408 323 South Korean Won Buy 8/17/11 479,555 473,093 6,462 Swiss Franc Buy 8/17/11 986,884 990,779 (3,895) Taiwan Dollar Sell 8/17/11 655,794 655,794 — JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 188,425 183,765 4,660 Brazilian Real Buy 8/17/11 1,619,256 1,608,481 10,775 British Pound Sell 8/17/11 3,016,672 3,000,239 (16,433) Canadian Dollar Sell 8/17/11 183,493 179,177 (4,316) Chilean Peso Buy 8/17/11 619,085 614,582 4,503 Czech Koruna Buy 8/17/11 834,595 831,008 3,587 Euro Sell 8/17/11 4,668,142 4,580,522 (87,620) Hungarian Forint Buy 8/17/11 223,474 221,499 1,975 Japanese Yen Sell 8/17/11 2,486,794 2,473,180 (13,614) Malaysian Ringgit Buy 8/17/11 694,514 694,514 — Mexican Peso Buy 8/17/11 688,201 685,014 3,187 New Zealand Dollar Sell 7/21/11 465,058 458,266 (6,792) Norwegian Krone Buy 8/17/11 489,509 482,352 7,157 Polish Zloty Sell 8/17/11 2,937,400 2,937,400 — Russian Ruble Buy 8/17/11 580,050 579,957 93 Singapore Dollar Buy 8/17/11 760,780 760,063 717 South African Rand Buy 7/21/11 388,718 391,325 (2,607) South Korean Won Buy 8/17/11 998,652 982,798 15,854 Swedish Krona Sell 8/17/11 200,972 196,993 (3,979) Swiss Franc Sell 8/17/11 1,645,322 1,651,176 5,854 Taiwan Dollar Sell 8/17/11 994,614 993,584 (1,030) Thai Baht Buy 8/17/11 483,495 483,495 — Turkish Lira Sell 8/17/11 183,172 183,723 551 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 2,954,089 2,913,580 40,509 Brazilian Real Buy 8/17/11 1,038,468 1,032,932 5,536 British Pound Sell 8/17/11 2,157,358 2,145,386 (11,972) Canadian Dollar Sell 8/17/11 1,434,769 1,400,994 (33,775) Chilean Peso Buy 8/17/11 599,570 593,381 6,189 Czech Koruna Buy 8/17/11 213,651 213,651 — Euro Sell 8/17/11 3,217,858 3,158,502 (59,356) Hungarian Forint Sell 8/17/11 454,886 455,282 396 Indian Rupee Sell 8/17/11 972,022 966,259 (5,763) Japanese Yen Sell 8/17/11 1,854,703 1,847,381 (7,322) Malaysian Ringgit Buy 8/17/11 808,913 808,913 — Mexican Peso Buy 8/17/11 283,525 282,176 1,349 New Zealand Dollar Sell 7/21/11 42,816 36,970 (5,846) Norwegian Krone Buy 8/17/11 1,007,314 992,217 15,097 Polish Zloty Buy 8/17/11 529,701 529,701 — Russian Ruble Buy 8/17/11 581,105 581,105 — Singapore Dollar Buy 8/17/11 596,548 596,548 — South African Rand Buy 7/21/11 509,491 503,830 5,661 South Korean Won Buy 8/17/11 1,013,339 997,482 15,857 Swedish Krona Sell 8/17/11 610,387 598,113 (12,274) Swiss Franc Buy 8/17/11 577,607 579,897 (2,290) Taiwan Dollar Sell 8/17/11 1,130,828 1,130,828 — Turkish Lira Buy 8/17/11 250,613 250,613 — State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 1,862,377 1,850,073 12,304 Brazilian Real Buy 8/17/11 407,763 405,538 2,225 British Pound Buy 8/17/11 1,614,887 1,606,907 7,980 Canadian Dollar Sell 8/17/11 1,620,128 1,582,291 (37,837) Euro Sell 8/17/11 8,089,455 7,935,943 (153,512) Hungarian Forint Sell 8/17/11 269,098 269,098 — Japanese Yen Sell 8/17/11 2,460,311 2,447,561 (12,750) Malaysian Ringgit Buy 8/17/11 1,482,300 1,482,300 — Mexican Peso Buy 8/17/11 421,893 419,921 1,972 Norwegian Krone Sell 8/17/11 1,918,047 1,889,168 (28,879) Philippines Peso Buy 8/17/11 495,969 495,969 — Polish Zloty Sell 8/17/11 717,347 717,347 — Russian Ruble Buy 8/17/11 582,164 582,164 — Singapore Dollar Buy 8/17/11 405,403 405,403 — South African Rand Buy 7/21/11 592,756 587,572 5,184 Swedish Krona Buy 8/17/11 1,076,335 1,055,302 21,033 Swiss Franc Buy 8/17/11 3,838,608 3,853,831 (15,223) Taiwan Dollar Sell 8/17/11 1,001,799 1,001,799 — Thai Baht Buy 8/17/11 484,907 484,907 — UBS AG Australian Dollar Buy 8/17/11 3,154,144 3,110,764 43,380 Brazilian Real Buy 8/17/11 540,133 539,756 377 British Pound Sell 8/17/11 2,494,756 2,483,656 (11,100) Canadian Dollar Buy 8/17/11 696,236 680,136 16,100 Czech Koruna Buy 8/17/11 296,072 296,072 — Euro Sell 8/17/11 4,135,796 4,092,496 (43,300) Hungarian Forint Buy 8/17/11 220,832 220,832 — Indian Rupee Sell 8/17/11 1,424,601 1,416,780 (7,821) Japanese Yen Sell 8/17/11 3,390,017 3,372,642 (17,375) Mexican Peso Buy 8/17/11 572,017 570,241 1,776 New Zealand Dollar Sell 7/21/11 645,426 635,442 (9,984) Norwegian Krone Buy 8/17/11 4,815,704 4,779,233 36,471 Polish Zloty Sell 8/17/11 239,189 239,189 — Russian Ruble Buy 8/17/11 581,233 581,233 — Singapore Dollar Buy 8/17/11 419,631 419,631 — South African Rand Buy 7/21/11 1,211,570 1,209,747 1,823 South Korean Won Buy 8/17/11 946,365 931,084 15,281 Swedish Krona Buy 8/17/11 593,043 581,266 11,777 Swiss Franc Sell 8/17/11 1,659,250 1,665,930 6,680 Taiwan Dollar Sell 8/17/11 939,942 940,882 940 Thai Baht Buy 8/17/11 480,760 480,760 — Turkish Lira Buy 8/17/11 11,177 11,212 (35) Westpac Banking Corp. Australian Dollar Buy 8/17/11 702,806 684,738 18,068 British Pound Buy 8/17/11 188,211 187,283 928 Canadian Dollar Sell 8/17/11 158,924 155,212 (3,712) Euro Sell 8/17/11 4,240,641 4,161,118 (79,523) Japanese Yen Sell 8/17/11 667,311 663,863 (3,448) New Zealand Dollar Buy 7/21/11 6,365 6,275 90 Norwegian Krone Sell 8/17/11 1,428,871 1,408,283 (20,588) Swedish Krona Sell 8/17/11 777,776 762,650 (15,126) Swiss Franc Buy 8/17/11 42,856 43,024 (168) Total FUTURES CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 109 $83,147,144 Sep-11 $74,920 Canadian Government Bond 10 yr (Short) 140 18,015,256 Sep-11 247,367 Euro-Bobl 5 yr (Short) 6 1,015,645 Sep-11 (1,329) Euro-Bund 10 yr (Long) 87 15,851,136 Sep-11 (20,885) Euro-Dollar 90 day (Short) 1140 283,247,250 Jun-12 (746,566) Euro-Schatz 2 yr (Short) 48 7,496,153 Sep-11 (1,919) Euro-Swiss Franc 3 Month (Short) 38 11,276,763 Dec-11 (44,717) Euro-Swiss Franc 3 Month (Short) 38 11,256,412 Jun-12 (73,994) Euro-Swiss Franc 3 Month (Short) 38 11,230,408 Dec-12 (88,068) Euro-Swiss Franc 3 Month (Short) 38 11,267,718 Mar-12 (58,820) Euro-Swiss Franc 3 Month (Short) 38 11,283,547 Sep-11 (27,758) Japanese Government Bond 10 yr (Short) 10 17,527,029 Sep-11 (33,609) Japanese Government Bond 10 yr Mini (Long) 3 876,849 Sep-11 1,178 U.K. Gilt 10 yr (Long) 147 28,379,382 Sep-11 (411,626) U.S. Treasury Bond 20 yr (Short) 78 9,596,438 Sep-11 (34,117) U.S. Treasury Bond 30 yr (Long) 10 1,262,500 Sep-11 (35,519) U.S. Treasury Note 2 yr (Short) 332 72,822,125 Sep-11 50,400 U.S. Treasury Note 10 yr (Long) 365 44,649,766 Sep-11 (672,506) Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received $38,664,776) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,780,000 Dec-11/0.578 $ 19,453 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,780,000 Dec-11/0.602 23,252 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,780,000 Jan-12/0.70175 36,094 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,780,000 Jan-12/0.722 40,101 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $ 6,409,500 Apr-12/4.8675 37,992 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,409,500 Apr-12/4.8675 712,929 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 285 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 718,313 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 11,060,000 Aug-11/4.49 1,132,433 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 11,060,000 Aug-11/4.49 332 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 111 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 595,249 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,515,000 Aug-11/4.70 18 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,515,000 Aug-11/4.70 1,404,139 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 51 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 1,370,300 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 813,037 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 505,919 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,571,800 Aug-15/4.46 536,063 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,571,800 Aug-15/4.46 772,642 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 13,669,005 Dec-11/2.225 134,230 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 13,669,005 Dec-11/2.225 212,502 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 9,568,359 Dec-11/2.24 97,406 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 8, 2016. 9,568,359 Dec-11/2.24 148,405 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 20,435,264 Dec-11/2.28 226,423 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 20,435,264 Dec-11/2.28 312,864 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 268,893 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 516,586 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 70,317 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 148,961 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 7,206,408 Jul-11/3.55 9,368 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. 7,206,408 Jul-11/3.55 176,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 5 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 2,098,508 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 2 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 2,068,861 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 2,214,978 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 2 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 1 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 1,057,441 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 1 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 3,893,011 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 556,661 Jun-16/4.12 15,274 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 547,769 Jun-16/4.39 17,857 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 544,291 Jun-16/4.575 19,633 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 544,291 Jun-16/4.575 23,475 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 1,659,222 Jun-16/4.61 60,794 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 1,659,222 Jun-16/4.61 70,799 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,121,390 Jun-16/4.815 393,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 6,121,390 Jun-16/4.815 441,842 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 3,945,779 Jun-16/4.86 259,396 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 547,769 Jun-16/4.89 20,487 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 556,661 Jun-16/5.12 18,706 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 3,945,779 Jun-16/5.86 171,642 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 3,958,820 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 60,028 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 13,001,017 Sep-11/2.065 78,656 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 13,001,017 Sep-11/2.065 136,901 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 96,978 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 20,057 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 41,033,400 Sep-15/4.04 1,643,318 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 41,033,400 Sep-15/4.04 4,010,194 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,187,746 May-16/4.600 372,973 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,187,746 May-16/4.600 433,489 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,238,704 May-16/4.360 326,717 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,238,704 May-16/4.860 387,330 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,398,887 May-16/4.110 283,456 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 10,398,887 May-16/5.110 350,721 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 18,914,561 May-16/4.765 745,612 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 18,914,561 May-16/4.765 761,689 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 24,507,428 May-16/4.705 955,545 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 24,507,428 May-16/4.705 990,097 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds receivable $42,273,242) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 4 1/2s, June 1, 2041 $3,000,000 6-13-11 $3,103,711 FNMA, 6 1/2s, July 1, 2041 1,000,000 7-14-11 1,132,188 FNMA, 5s, June 1, 2041 14,000,000 6-13-11 14,896,328 FNMA, 4 1/2s, July 1, 2041 1,000,000 7-14-11 1,034,608 FNMA, 4s, July 1, 2041 22,000,000 7-14-11 22,000,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $100,775,800 $(150,873) 2/7/15 1.891% 3 month USD-LIBOR-BBA $(2,600,640) AUD 2,550,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (60,598) CAD 4,160,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR 55,612 EUR 15,700,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 11,141 GBP 10,253,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% (56,619) GBP 3,160,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% — GBP 15,410,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (295,351) GBP 6,890,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (420,103) GBP 10,010,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% (6,434) Barclays Bank PLC $76,870,400 (24,662) 2/17/16 3 month USD-LIBOR-BBA 2.56% 3,093,453 34,055,800 6,422 6/17/13 0.64% 3 month USD-LIBOR-BBA 23,312 77,983,700 (143,148) 6/17/16 3 month USD-LIBOR-BBA 1.93% (339,255) 118,524,100 (286,387) 6/17/20 3 month USD-LIBOR-BBA 3.04% (650,619) 32,420,500 (66,477) 6/17/21 3 month USD-LIBOR-BBA 3.2% (179,003) 19,398,800 71,980 6/17/41 4.04% 3 month USD-LIBOR-BBA 145,194 1,800,000 — 6/20/16 1.8125% 3 month USD-LIBOR-BBA 15,267 4,700,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA 122,899 904,000 — 6/20/21 3 month USD-LIBOR-BBA 3.104% (11,144) 2,314,000 — 6/20/21 3 month USD-LIBOR-BBA 3.093% (30,777) 4,066,900 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (160,395) 9,239,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 98,376 3,000,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 39,868 67,590,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 1,085,207 25,910,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (822,521) 22,798,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA 24,825 7,487,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (139,835) 5,241,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 170,473 3,230,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (107,938) 9,320,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 180,366 24,610,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 502,187 10,140,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (381,969) 1,140,000 — 6/29/13 3 month USD-LIBOR-BBA 0.6425% (898) 4,300,000 — 6/30/13 3 month USD-LIBOR-BBA 0.66% (1,952) 4,900,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 84,117 6,000,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (157,128) 1,027,000 — 7/1/21 3.198% 3 month USD-LIBOR-BBA 5,515 7,342,100 — 7/5/41 4.08% 3 month USD-LIBOR-BBA — 858,000 (1,133) 3/30/31 4.17% 3 month USD-LIBOR-BBA (39,107) 77,187,400 17,858 4/1/13 1% 3 month USD-LIBOR-BBA (661,218) 90,781,500 (4,080) 5/4/13 0.78% 3 month USD-LIBOR-BBA (324,008) AUD 5,580,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW 47,625 AUD 11,160,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW 38,321 AUD 17,800,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (111,558) AUD 13,530,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 94,003 AUD 4,030,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (85,124) EUR 27,700,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% (6,452) EUR 34,625,000 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS 49,662 EUR 10,343,000 — 2/9/21 3.53% 6 month EUR-EURIBOR-REUTERS (318,461) GBP 6,680,000 — 6/13/21 6 month GBP-LIBOR-BBA 3.406% (108,608) GBP 6,680,000 — 6/13/21 6 month GBP-LIBOR-BBA 3.406% (108,608) GBP 18,860,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 982,065 GBP 6,410,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (355,020) GBP 9,720,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (588,556) GBP 9,240,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% (14,104) GBP 21,570,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (427,118) GBP 13,970,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (71,077) GBP 13,970,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (70,124) Citibank, N.A. $133,116,500 25,501 7/9/20 3 month USD-LIBOR-BBA 3.01% 851,639 361,200 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (6,359) GBP 18,860,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 1,020,660 GBP 6,410,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (316,820) GBP 36,760,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (2,083,421) GBP 10,910,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 858,785 GBP 45,950,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 486,681 SEK 13,860,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (18,045) SEK 21,380,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 118,523 SEK 14,350,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (87,490) SEK 16,690,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (37,152) SEK 13,860,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (18,562) SEK 15,400,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (85,902) Credit Suisse International $72,325,400 (35,213) 5/27/16 3 month USD-LIBOR-BBA 2.02% 246,881 18,646,000 — 6/30/21 3 month USD-LIBOR-BBA 3.159% (157,355) 51,053,600 (68,044) 3/14/16 3 month USD-LIBOR-BBA 2.35% 1,354,686 26,200,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (104,276) 1,430,000 — 7/5/21 3.265% 3 month USD-LIBOR-BBA — 54,425,800 (11,135) 2/24/15 2.04% 3 month USD-LIBOR-BBA (1,585,394) 19,816,600 5,798 2/24/26 4.16% 3 month USD-LIBOR-BBA (1,275,221) 79,731,700 6,147 4/19/13 0.89% 3 month USD-LIBOR-BBA (488,066) 91,258,500 6,507 5/27/13 0.72% 3 month USD-LIBOR-BBA (149,976) CHF 5,620,000 — 6/14/21 6 month CHF-LIBOR-BBA 2.075% (19,229) CHF 2,830,000 — 5/13/21 2.225% 6 month CHF-LIBOR-BBA (44,246) CHF 2,830,000 — 5/16/21 2.185% 6 month CHF-LIBOR-BBA (31,171) CHF 48,900,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (266,712) CHF 5,620,000 — 5/20/21 2.24% 6 month CHF-LIBOR-BBA (93,859) EUR 2,430,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (102,712) GBP 11,060,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (676,319) GBP 6,110,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 475,792 MXN 33,670,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (56,207) SEK 15,400,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (92,152) SEK 14,280,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 80,115 SEK 11,080,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (51,306) SEK 26,530,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 142,098 Deutsche Bank AG $127,189,000 (157,194) 2/3/14 2.25% 3 month USD-LIBOR-BBA (5,540,161) 13,241,400 (31,659) 3/10/18 3.41% 3 month USD-LIBOR-BBA (859,223) 165,330,400 (117,153) 3/16/14 2.25% 3 month USD-LIBOR-BBA (6,771,753) 1,986,000 — 6/16/20 3.013% 3 month USD-LIBOR-BBA 10,202 232,878 — 6/24/20 2.92% 3 month USD-LIBOR-BBA 3,165 204,552 — 7/1/20 3.035% 3 month USD-LIBOR-BBA 1,058 16,464,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (45,111) 164,977,800 29,087 12/31/14 1.91% 3 month USD-LIBOR-BBA (3,149,413) 106,000,000 — 3/4/14 2.54% 3 month USD-LIBOR-BBA (5,248,060) EUR 23,640,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (446,750) KRW 3,478,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (31,636) KRW 3,478,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (35,910) KRW 3,449,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (35,862) MXN 33,670,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (44,362) Goldman Sachs International $64,530,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA 422,571 1,374,000 — 6/20/21 3 month USD-LIBOR-BBA 3.075% (20,453) 23,353,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (12,377) 1,037,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (8,140) 2,053,000 — 7/1/21 3.232% 3 month USD-LIBOR-BBA 4,866 27,439,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (65,030) 84,265,200 — 7/5/14 3 month USD-LIBOR-BBA 1.13% — 34,873,600 — 7/5/21 3.2525% 3 month USD-LIBOR-BBA — 3,480,700 — 7/5/41 3 month USD-LIBOR-BBA 4.055% — 17,618,500 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (59,903) 7,773,400 (22,219) 5/9/20 3 month USD-LIBOR-BBA 3.15% 57,498 40,244,400 (117,123) 5/9/21 3 month USD-LIBOR-BBA 3.3% 279,756 CHF 23,870,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (143,502) CHF 5,630,000 — 5/5/21 6 month CHF-LIBOR-BBA 2.3725% 182,279 EUR 12,660,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 23,522 EUR 23,000,000 — 2/25/13 2.11% 6 month EUR-EURIBOR-REUTERS (97,605) EUR 34,625,000 — 6/17/13 1 year EUR-EONIA-OIS-COMPOUND 1.665% (39,587) EUR 34,625,000 — 6/17/13 1.92% 3 month EUR-EURIBOR-REUTERS 51,267 EUR 32,390,000 — 6/20/13 1.91% 3 month EUR-EURIBOR-REUTERS 61,057 EUR 32,390,000 — 6/20/13 1 year EUR-EONIA-OIS-COMPOUND 1.615% (102,242) EUR 11,970,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% (22,198) EUR 20,760,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (57,924) GBP 4,690,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (296,703) KRW 3,333,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (32,317) SEK 15,800,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (63,325) SEK 26,530,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 133,845 JPMorgan Chase Bank, N.A. $7,705,600 24,411 3/11/26 4.12% 3 month USD-LIBOR-BBA (422,391) 52,500,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (215,645) 19,900,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (84,400) 72,889,500 13,012 3/31/16 3 month USD-LIBOR-BBA 2.42% 2,166,399 72,200,000 — 5/9/13 0.7475% 3 month USD-LIBOR-BBA (201,713) CAD 3,470,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR 35,829 EUR 27,700,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 12,242 EUR 27,700,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS 8,168 EUR 15,680,000 — 6/15/21 6 month EUR-EURIBOR-REUTERS 3.2715% (245,197) EUR 5,420,000 — 6/15/13 2.085% 6 month EUR-EURIBOR-REUTERS 9,669 EUR 20,420,000 — 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% (522,581) EUR 2,450,000 — 2/4/20 3.405% 6 month EUR-EURIBOR-REUTERS (63,023) JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 316,545 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 247,805 JPY 598,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (206,140) JPY 1,307,380,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (138,938) JPY 1,303,760,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 83,202 JPY 358,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 35,740 JPY 482,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 30,435 MXN 4,810,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (5,481) MXN 24,320,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (82,687) MXN 37,740,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (108,169) UBS, AG AUD 3,160,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 39,503 AUD 3,160,000 — 4/12/21 6 month AUD-BBR-BBSW 6.61% 35,061 CHF 28,420,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (186,648) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $638,085 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $(1,540) 660,851 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,929 638,511 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,541) 660,851 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,929 Barclays Bank PLC 2,860,223 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,666) 772,239 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (700) 487,289 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,201 3,485,167 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 25,994 1,106,402 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,252 1,224,025 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,318) 1,810,613 9,053 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,561 4,513,823 23,274 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 54,456 2,703,210 16,473 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 35,146 965,461 (905) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26) 958,442 2,246 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,850) 481,338 4,137 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,969 2,057,310 (2,572) 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (13,103) 4,879,619 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,958 2,056,563 643 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,885) 2,857,209 16,072 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 0 3,464,269 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 22,760 4,924,986 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 36,733 1,844,960 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 14,045 1,726,487 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,343 989,391 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,532 5,320,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (28,222) 1,133,996 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,737) 4,952,670 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 3,275 638,085 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,540) 638,085 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,540) 660,851 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,929 1,532,852 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (3,700) 1,587,723 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,431 256,256 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (619) 10,974,488 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (72,102) 754,756 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,746) 743,831 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,548 5,881,296 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,889) 3,526,429 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (16,605) 15,559,905 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 116,055 2,937,199 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,907 5,920,000 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 44,155 3,039,101 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 19,967 2,224,766 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 16,594 822,326 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,133 7,314,174 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (23,387) 3,654,866 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 27,260 21,920,048 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,092 8,816,083 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 65,755 22,347,833 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (67,975) 11,112,616 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 82,884 5,473,321 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,014 600,308 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,826) 588,817 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 755 676,550 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (613) 2,193,368 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,987) 1,590,080 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,440) 2,135,220 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,732 1,054,395 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 2,545 3,739,576 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,033 Citibank, N.A. 621,058 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,499) 669,619 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,399 2,998,812 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools 9,121 3,894,221 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,991 GBP 7,270,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 334,611 Credit Suisse International $7,482,022 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (22,758) 1,784,294 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,287 1,819,115 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,533 2,476,335 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,638) 660,851 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,929 638,085 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,540) Deutsche Bank AG 2,056,563 3,213 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (7,314) 2,476,335 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,638) Goldman Sachs International 1,066,034 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,951 3,635,000 — 7/28/11 (0.685%) USA Non Revised Consumer Price Index- Urban (CPI-U) 102,914 3,635,000 — 7/29/11 (0.76%) USA Non Revised Consumer Price Index- Urban (CPI-U) 100,662 3,635,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) 102,227 3,040,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (11,950) 2,280,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (11,117) 1,891,270 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,565 1,260,402 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,401) 855,569 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,513) 463,985 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,120) 2,894,878 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (21,592) 4,253,335 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,267 7,482,022 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (22,758) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(18,605) $2,090,000 12/20/19 (100 bp) $199,650 Ukraine (Government of), 7.65%, 6/11/13 B2 — 1,105,000 10/20/11 194 bp 3,017 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa2 — 775,000 10/20/17 105 bp (7,580) United Mexican States, 7.5%, 4/8/33 Baa1 — 1,495,000 3/20/14 56 bp (5,006) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 425,000 9/20/13 715 bp 75,129 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 477 bp 39,282 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 535 bp 46,667 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 420,000 3/20/13 680 bp (324,493) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (53,254) $2,582,000 6/20/16 500 bp (8,462) Republic of Argentina, 8.28%, 12/31/33 B3 — 705,000 6/20/14 235 bp (56,497) Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 1,190,000 11/20/11 (170 bp) 3,746 Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 510,000 10/20/12 339 bp (22,947) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2011. Key to holding's currency abbreviations ARS Argentine Peso BRL Brazilian Real CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound RUB Russian Ruble TRY Turkish Lira Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through June 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $380,025,579. (b) The aggregate identified cost on a tax basis is $527,230,863, resulting in gross unrealized appreciation and depreciation of $13,547,989 and $18,297,583, respectively, or net unrealized depreciation of $4,749,594. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $32,711 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $241,811,989 and $244,799,796, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $296,461,200 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Argentina 85.6% Russia 2.9 Argentina 2.5 Venezuela 1.1 Indonesia 0.9 Netherlands 0.8 Brazil 0.8 Ukraine 0.8 Luxembourg 0.7 United Kingdom 0.6 Germany 0.5 Turkey 0.5 Other 2.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 2,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 283,200,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 712,400,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries and to gain exposure to rates of inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $142,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $685,745 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $61,899,898 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $63,730,300. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $470 Energy — — 3,091 Total common stocks — — Asset-backed securities $— $50,573,948 $1,583,389 Convertible bonds and notes — 501,597 — Convertible preferred stocks — 361,073 — Corporate bonds and notes — 118,907,705 16,882 Foreign government bonds and notes — 33,927,454 — Mortgage-backed securities — 94,156,299 1,910,884 Preferred stocks — 186,083 — Purchased options outstanding — 5,624,559 — Senior loans — 11,047,081 — U.S. Government and Agency Mortgage Obligations — 74,682,566 — U.S. Treasury Obligations — 2,305,242 — Warrants — 280 31,440 Short-term investments 1,012,103 125,649,123 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(787,092) $— Futures contracts (1,877,568) — — Written options — (39,499,709) — TBA sale commitments — (42,166,835) — Interest rate swap contracts — (25,486,025) — Total return swap contracts — 952,300 — Credit default contracts — 14,365 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $430,888 $416,523 Foreign exchange contracts 757,226 1,544,318 Equity contracts 31,720 — Interest rate contracts 24,275,241 84,561,684 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2011
